Citation Nr: 0218464	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a throat disability 
(claimed as chronic laryngitis) as secondary to the 
service connected chronic sinusitis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied entitlement to 
service connection for a throat condition.  The veteran 
appealed that decision with an October 2000 statement 
contending that his throat condition was aggravated from 
constant drainage of his service connected 
sinusitis/rhinitis and deviated nasal septum.  The 
secondary service connection claim was denied by a 
supplemental statement of the case dated July 2002.


FINDING OF FACT

There is no competent medical evidence that the veteran's 
current throat disability (claimed as chronic laryngitis) 
is due to or resulting from his service-connected chronic 
sinusitis/rhinitis.


CONCLUSION OF LAW

A throat condition (claimed as chronic laryngitis) was not 
incurred in or aggravated by active service, nor is it 
proximately due to or the result of service-connected 
sinusitis/rhinitis.  38 U.S.C.A. §§ 1110, 1131 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was hit in 
the nose in November 1970.  X-ray showed the nose was 
shattered and the nose was in midline but the septum was 
shifted to the left.  There was no complaint, treatment, 
or diagnosis of a throat condition to include chronic 
laryngitis.

A July 1971 VA examination showed slight depression of 
nasal bridge and the nasal septum was deviated to the 
left.

Treatment records from B.E.S., M.D., dated June 1994 to 
February 1997 indicate that in August 1994 the veteran 
complained of dysphagia and a two-month history of feeling 
something like a hair was in his throat.  It did not hurt 
him to swallow, and did not cause any difficulty with 
breathing, but was a constant nuisance.  He reportedly 
felt it all the time.  Screening examination indicated no 
clinical pathology.  He had no adenopathy.  Thyroid was 
normal size, shape, and consistency.  The physician did 
order cross table lateral neck x-ray to rule out the 
possibility of foreign body and arranged for referral to 
an ENT specialist for further evaluation.  In July 1996 
the veteran was seen for an assessment of recent problems 
with his throat.  It was noted that it cleared up very 
well with the Bactrim.  It was noted that the veteran 
returned due to considerable postnasal drainage and 
discomfort in his throat.  The physician noted that the 
physical examination gave no answer at all to his problem.  

A June 1997 VA examination diagnosed deviation of the 
nasal septum; vasomotor rhinitis; history of fracture of 
the nose, status post surgery by report.  The examiner 
noted no evidence of acute sinusitis.  A December 1997 VA 
examination found no nasal discharge apparent and there 
was no gross abnormality of the nasal mucosa.  There was 
no pharyngeal erythema or exudate and the veteran had no 
hoarseness or other problems with his voice.  

An examination dated August 1996 from R.L.C., M.D., showed 
that the veteran was referred for consultation, 
evaluation, and treatment for sore throat, dysphagia.  The 
veteran reported that he had a sore throat and dysphagia 
for over a year.  He indicated that over one year ago his 
uvula was resected and he was uncertain why this was done.  
Occasionally he indicated he would lose his breath and 
felt like he was going to vomit.  He described a 
productive cough and felt like he was bringing green to 
yellow drainage up and had persistent postnasal drip.  He 
stated he was somewhat depressed lately and he had had 
some indigestion.

Examination of the oral cavity demonstrated an absent 
uvula, which had been surgically excised.  The remainder 
of the head and neck examination was normal.  He had a 
normal base of tongue.  No tumors were noted.  The larynx 
was well visualized with the mirror and he had mobile 
vocal cords without evidence of a lesion.  The diagnosis 
indicated rule out reflux esophagitis, gastroesophageal 
reflux.  It was noted that the veteran was to be given 
GERD instructions.  

A letter from R.L.C., M.D., dated January 1998 indicated 
that the veteran had been evaluated and found to have 
esophageal reflux.  It was noted that he had recently had 
a septoplasty with bilateral partial turbinectomy, 
bilateral antrostomy with sinus scope.  

A letter dated April 1998 from R.L.C., M.D., indicates 
that he had treated the veteran since August 1996 and that 
the veteran reported a severe nasal injury while in the 
service.  The veteran described crushed type injuries of 
the nose and had evidence for nasal injury.  It was noted 
that this did require septoplasty, partial turbinectomy 
and intranasal antrostomy for chronic sinusitis and 
difficulty breathing, and was performed in January 1998.  
It was noted that the veteran had good results with the 
surgery and this did seem to be related to his reported 
injury.  The examiner also noted that the veteran had a 
history of tinnitus and sensorineural hearing loss, which 
was related to noise exposure.  In his professional 
opinion, the examiner indicated that the veteran's 
condition was service connected.

A letter dated November 1998 from R.L.C., M.D., indicated 
that the veteran had been under his care since August 1996 
and reported a severe nasal injury while in the service.  
The veteran described crushed type injuries of the nose.  
The examiner noted that the veteran had evidence for nasal 
injury.  This did require septoplasty, partial 
turbinectomy and intranasal antrostomy for chronic 
sinusitis and difficulty breathing.  This was performed on 
January 1998 and had good results with the surgery and did 
seem to be related to his reported injury.  The examiner 
noted that the veteran also had a history of tinnitus and 
sensorineural hearing loss, which was related to noise 
exposure.  The examiner opined that the veteran's 
condition was service connected.

A letter dated May 1999 from R.L.C., M.D., indicates that 
it was his opinion that the problems that the veteran was 
having were specifically related to tinnitus, bilateral 
sensorineural hearing loss, deviated nasal septum and 
resulting sinusitis and rhinitis was as likely as not 
linked to his incident in the service.  It was noted that 
the veteran reported sustaining a nasal fracture at the 
time.  The examiner indicated that this certainly could 
cause a deviated nasal septum and subsequent chronic 
rhinitis and chronic sinusitis.  The examiner also 
indicated that the veteran was exposed to noise and this 
subsequently more likely than not contributed to his 
sensorineural hearing loss and tinnitus.  The examiner 
opined that it seemed that these conditions were service 
related.

A letter dated October 2000 from B.E.S., M.D., indicates 
that the physician had been treating the veteran's family 
for over 15 years.  The veteran asked the physician to 
write a letter on his behalf documenting his frequent 
problems associated with his upper respiratory system.  
The physician indicated that allegedly while serving in 
the military in 1972, the veteran suffered an injury that 
resulted in damages to his nose and para-nasal sinuses.  
It was noted that the veteran has had frequent problems 
associated with his nose and sinuses over the past several 
decades and considered the recurrence of his symptoms to 
be related to his service related injury.  The physician 
stated that he could not reliably comment regarding the 
relationship between the veteran's injury and the numerous 
times he treated the veteran for upper respiratory 
complications, however he asserted that the ENT specialist 
to whom he was referred for surgery did suggest that there 
was a possible relationship.  The physician indicated that 
over the years he had seen the veteran at least a dozen 
times for sinus related issues including infections, 
unremitting post-nasal drainage and headaches, but was not 
able to certify a causal relationship to this injury but 
did think there was a possibility.

At his February 2001 VA examination, the veteran reported 
a long-standing history of a globus sensation in his 
throat for at least the past 10 to 20 years.  He also 
indicated that he had intermittent dysphagia to solids.  
The veteran reported being placed on Lansoprazole daily 
after his ear, nose, and throat evaluation when it was 
found that he had gastroesophageal reflux disease and 
laryngitis.  It was noted that the veteran had a history 
of nasal trauma and sinus problems.  He had functional 
endoscopic sinus surgery approximately 3 to 4 years ago.  
It was also noted that the veteran had a computerized 
tomography scan for his sinuses in April 2000 which showed 
post surgical changes along the medial walls and the 
maxillary sinuses bilaterally and mild mucosal thickening 
of the sinuses.  The sinuses were otherwise unremarkable.  
The veteran indicated that he was bothered by daily 
congestion in his nose and daily drainage, which he 
generally described as green or purulent.  The veteran 
described various sensations in his neck sometimes feeling 
that a hair in his throat and sometimes feeling other 
types of fullness but was always bothered by his neck to 
some degree or another.

The examination showed the veteran's ears were 
unremarkable, the tympanic membranes were clear, mobile 
and intact.  There was mild erythema bilaterally with a 
small amount of green exudate in each nasal canal.  The 
mouth and oropharynx were clear and the neck showed no 
adenopathy or mass.  A machine scope (nasopharyngoscope) 
showed bilateral nasal antral windows.  The septum was 
mildly deviated to the right.  He had patent middle meati 
bilaterally.  There was no purulence seen on the day of 
the examination.  The true vocal cords were visualized and 
had normal mobility.  There were no lesions.  There was 
moderate erythema and edema of the interarytenoid mucosa.  
There was no impairment of speech and there have been no 
previous treatments.  The veteran had no other periods of 
incapacitation.  The diagnoses were gastroesophageal 
reflux disease with laryngitis; rule out chronic 
sinusitis.

A VA CT scan of the sinuses dated February 2001 showed 
interval progression of non-aggressive mucosal thickening 
in the left maxillary sinus with development of mild 
scattered mucosal thickening in the left ethmoid and 
frontal sinuses.  These changes, it was noted, were 
consistent with the clinical diagnosis of sinusitis.  Mild 
right maxillary sinus mucosal thickening was stable.  
Defects in the medial maxillary sinus walls bilaterally 
that were stable consistent with non-native ostia and 
possibly post-surgical in nature.

The February 2001 VA examiner was asked by the RO to 
provide an opinion as to whether the veteran had a 
disability of the throat, and if so, was it secondary to 
manifestations of the veteran's chronic sinusitis.  In 
August 2001, the examiner opined that the veteran did not 
have a throat disability and the findings suggested gastro 
esophageal reflux disorder (GERD).  He further opined that 
the ear, nose, and throat doctor's diagnosis of laryngitis 
was only to document physical changes as a result of the 
GERD.  This was noted as not disabling and easily 
treatable and was not a secondary manifestation of his 
chronic sinusitis.

At his February 2002 RO hearing, the veteran testified 
that his service connected sinusitis causes constant 
drainage, which irritated his throat.  He indicated that 
it felt like he had a hair in his throat and had to clear 
his throat all the time.  The veteran reported that his 
doctor gave him medication, but it irritated his stomach.  
He also indicated that he had to hack and spit a lot and 
sneeze.  The veteran testified that this disability has 
not interfered with his employment but that he was not 
working because he was on another disability.

A letter from B.E.S., M.D., dated March 2002 indicated 
that he had the occasion to review the veteran's health 
history relative to his chronic upper respiratory disease.  
The veteran asked the examiner to comment upon the 
probable etiology of his chronic laryngitis.  The examiner 
indicated that he reviewed the letter from R.L.C., M.D., 
dated April 1998, the veteran's otolaryngologist, and 
concurred with his opinion that the veteran's condition 
was service related.  The examiner further noted that he 
was a primary care physician and frequently deferred to 
the expertise of specialists such as R.L.C., M.D.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 State. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) pertaining to VA assistance in the 
case of claims to reopen previously denied final claims 
(the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated July 1971, June 1997, and February 
2001; examination from R.L.C., M.D., dated August 1996; 
treatment records dated June 1994 to February 1997 from 
B.E.S., M.D; letters from R.L.C., M.D., dated January 
1998, April 1998, November 1998, and May 1999; letters 
from B.E.S., M.D., dated October 2000 and March 2002; VA 
CT scan dated February 2001; February 2001 opinion by VA 
examiner; transcript of RO hearing dated February 2002.  
No additional pertinent evidence has been identified by 
the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to the benefit at issue.  The discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  The veteran asked for, and was 
granted a RO hearing and the veteran was scheduled for a 
VA examination.  

In October 2002, the RO sent the veteran a letter 
informing him that his claim was being forwarded to the 
Board of Veterans' Appeals, and that he could submit 
additional evidence in support of his claim.  

Thus, through numerous correspondences the RO has informed 
the veteran of the information and evidence necessary to 
substantiate his claim.  For these reasons, further 
development is not needed to meet the requirements of 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran seeks service connection for his throat 
disability (claimed as chronic laryngitis), claimed as 
secondary to his chronic sinusitis/rhinitis.  Applicable 
law provides that service connection will be granted if it 
is shown that the veteran has a disability resulting from 
an injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Applicable regulations also provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Such claims may be described as secondary service 
connection by way of aggravation.

Analysis

The veteran contends that he has a throat disability that 
is etiologically related to his service-connected 
sinusitis/rhinitis.  However, service connection for a 
throat disability is not warranted on either a direct or 
secondary basis.  In reaching this conclusion, it is noted 
that service medical records are entirely negative for any 
complaints or clinical findings of a throat disability to 
include chronic laryngitis and there is no post-service 
evidence of a throat disability until 1994, approximately 
23 years after service discharge.

Moreover, the claims files are devoid of any medical 
opinion which establishes an etiological relationship 
between the veteran's throat disability and the service-
connected sinusitis/rhinitis or that any such disorder was 
caused or chronically worsened by the veteran's 
sinusitis/rhinitis.  The veteran has submitted letters 
from his private physician's B.E.S., M.D., and R.L.C., 
M.D.  However, these letters related the veteran's 
sinusitis/rhinitis to service but did not find a 
relationship between his throat disability (chronic 
laryngitis) and his sinusitis/rhinitis.  A March 2002 
letter from B.E.S., M.D., stated he had recently had 
occasion to review the veteran's health history relative 
to chronic upper respiratory disease and he was asked to 
comment upon the probable etiology of the veteran's 
laryngitis.  The examiner indicated that he had reviewed 
the letter from R.L.C., M.D. who was an otolaryngologist, 
which was attached, and concurred with R.L.C., M.D. that 
the veteran's condition was service related.  The attached 
letter from R.L.C, M.D., was dated April 1998.  In it 
R.L.C., M.D., reported that he had treated the veteran 
since August 1996, that he had reported suffering a 
severe, crushing type nasal injury in service, that the 
injury had required a septoplasty, partial turbinectomy 
and an intranasal antrostomy for chronic sinusitis and 
difficulty breathing, and that he had had good results 
from his January 1998 surgery.  R.L.C., M.D., noted that 
these problems seemed to be related to his reported 
injury.  Neither the March 2002 letter from B.E.S., M.D., 
or the April 1998 letter from R.L.C., M.D., links the 
veteran's throat disability (chronic laryngitis) to his 
military service or to his in-service nasal injury or its 
resultant sinusitis/rhinitis.

In addition, in August 2001, the VA examiner from the 
veteran's February 2001 VA examination opined that the 
veteran did not have a throat disability and the findings 
suggested gastro esophageal reflux disorder (GERD).  He 
further opined that the ear, nose, and throat doctor's 
diagnosis of laryngitis was only to document physical 
changes as a result of the GERD.  This was noted as not 
disabling and easily treatable and was not a secondary 
manifestation of his chronic sinusitis.

Overall, the evidence clearly provides no medical evidence 
that the veteran's throat disability (claimed as chronic 
laryngitis) was incurred in or aggravated by the veteran's 
period of service, or was caused or chronically worsened 
by the veteran's service-connected sinusitis/rhinitis.  It 
is therefore found that application of the evidentiary 
equipoise rule, which mandates that where the evidence is 
balanced and a reasonable doubt exists as to a material 
issue, the benefit of the doubt shall be given to the 
claimant, is not required in this case.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Accordingly, the preponderance of the evidence is against 
the veteran's claim for service connection, to include on 
a secondary basis, for a throat disability (claimed as 
chronic laryngitis).



ORDER

Entitlement to service connection, to include on a 
secondary basis, for a throat disability (claimed as 
chronic laryngitis) is denied.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

